               Case 2:16-cv-01437-RSL Document 73 Filed 07/09/19 Page 1 of 2




 1
                                                                         The Honorable Robert S. Lasnik
 2

 3

 4
                                   UNITED STATES DISTRICT COURT
 5                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 6
     DAVID PALLIES,                                       No. 2:16-cv-1437-RSL
 7
                     Plaintiff,                           JOINT STIPULATION OF
 8                                                        DISMISSAL WITH PREJUDICE
              v.
 9
     THE BOEING COMPANY,
10

11                   Defendant.

12

13          Pursuant to Federal Rule of Civil Procedure 41(a)(2)(A)(ii), Plaintiff David Pallies and

14   Defendant The Boeing Company hereby stipulate to the dismissal of this action with prejudice in

15   its entirety, with each party to bear his and its own costs and attorneys’ fees.

16          SO STIPULATED this 9th day of July, 2019.

17     THE BEAN LAW GROUP                                  MORGAN, LEWIS & BOCKIUS, LLP

18     By: s/ Matthew J. Bean (with permission)            By: s/ Melinda S. Riechert
       Matthew J. Bean, WSBA No. 23221                     Melinda S. Riechert (pro hac vice)
19     2200 Sixth Avenue, Suite 835                        1400 Page Mill Road
       Seattle, WA 98121                                   Palo Alto, CA 94304
20     206.522.0618                                        Phone: (650) 843-4000
       matt@beanlawgroup.com                               melinda.riechert@morganlewis.com
21
       Counsel for David Pallies                           By: s/ Laurence A. Shapero
22                                                         Laurence A. Shapero, WSBA #31301
                                                           OGLETREE, DEAKINS, NASH, SMOAK &
23                                                              STEWART, P.C.
                                                           1201 Third Avenue, Suite 5150
24                                                         Seattle, WA 98101
                                                           Tel: (206) 876-5301
25                                                         laurence.shapero@ogletree.com

26                                                         Counsel for The Boeing Company



     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                        MORGAN, LEWIS & BOCKIUS LLP
     2:16-CV-1437-RSL                                                      One Market, Spear Street Tower
                                                                           San Francisco, CA 94105-1596
                                                                                  +1.415.442.1000
                Case 2:16-cv-01437-RSL Document 73 Filed 07/09/19 Page 2 of 2




 1                                   CERTIFICATE OF SERVICE

 2
             I hereby certify that on July 9, 2019, I filed the foregoing with the Court’s CM/ECF
 3
     system, which will provide electronic service on the following counsel of record:
 4

 5       Matthew J. Bean, WSBA No. 23221
         Cody Fenton-Robertson, WSBA No. 47879
 6       BEAN LAW GROUP
         2200 6th Avenue, Suite 835
 7       Seattle, WA 98121
         Phone: 206-522-0618
 8       matt@beanlawgroup.com
         cody@beanlawgroup.com
 9
         Attorneys for Plaintiff
10       David Pallies

11

12                                               Ashley Rogers, Practice Assistant

13

14

15
     DB2/ 36885195
16

17
18

19

20

21

22

23

24

25
      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                   MORGAN, LEWIS & BOCKIUS LLP
26    2:16-CV-1437-RSL                                                 One Market, Spear Street Tower
                                                                       San Francisco, CA 94105-1596
                                                                              +1.415.442.1000
